    Case: 1:18-cv-04488 Document #: 32 Filed: 04/18/19 Page 1 of 1 PageID #:131



                        IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF ILLINOIS

Brandon Brantley,                              )
                                               )
                        Plaintiff,             )
                                               )
              v.                               )   No. 18 C 4488
                                               )
EGS Financial Care, Inc., et al,               )   Judge Rebecca R. Pallmeyer
                                               )
                                               )
                        Defendants.            )

                                           ORDER

        Pursuant to Agreed Stipulation, Defendant GC Services, L.P. is dismissed with
prejudice. Case remains pending as against remaining Defendants.

                                           ENTER:




Dated: April 18, 2019                      _________________________________________
                                           REBECCA R. PALLMEYER
                                           United States District Judge
